Citation Nr: 0600883	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  98-16 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a chronic lung 
disorder.

2.  Entitlement to service connection for a chronic skin 
disorder.

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to service connection for prostate cancer, to 
include as secondary to exposure to herbicide agents.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diabetes mellitus, type II, claimed as secondary to exposure 
to herbicides.

6.  Entitlement to service connection for diabetes mellitus, 
type II, claimed as secondary to exposure to pesticides.




REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from November 1966 to August 
1970.  His personnel records reflect that he was stationed in 
Thailand from May 1967 to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

In May 2002 the veteran attended a videoconference hearing 
before one of the undersigned Veterans Law Judges as to three 
of the issues addressed in this appeal.  The hearing 
transcript is on file.  

By a decision issued in September 2002, the Board denied 
service connection for a lung disorder, to include as 
secondary to exposure to herbicide agents, for a chronic skin 
disorder, to include as secondary to exposure to herbicide 
agents, and for a heart disorder.  The veteran filed an 
appeal as to those denials with the United States Court of 
Appeals for Veterans Claims (CAVC).  In an October 2003 
Order, the Court vacated that part of the Board's September 
2002 decision which denied service connection for a lung 
disorder, to include as secondary to exposure to herbicide 
agents, for a chronic skin disorder, to include as secondary 
to exposure to herbicide agent, and for a heart disorder.  
The Board subsequently Remanded those claims in May 2004.  
The RO issued a supplemental statement of the case (SSOC) in 
October 2004.  The claims return to the Board.  

By a rating decision issued in January 2002, the RO denied a 
claim of entitlement to service connection for prostate 
cancer, claimed as due to exposure to herbicides.  The 
veteran disagreed with that determination in May 2002, and a 
statement of the case (SOC) was issued in June 2002.  The 
veteran's timely substantive appeal was received in August 
2002.  

By a December 2004 rating decision, the RO denied the request 
to reopen the claim for service connection for diabetes 
mellitus, type II, as due to exposure to herbicides.  The 
veteran timely disagreed with the December 2004 rating 
decision in February 2005, and, after the RO issued a 
statement of the case (SOC) in March 2005, the veteran 
submitted a timely substantive appeal in September 2005.  

In March 2005, the RO denied a claim of entitlement to 
service connection for diabetes mellitus, type II, as 
secondary to exposure to pesticides.  The veteran's testimony 
at an August 2005 videoconference hearing before the Board 
constitutes a notice of disagreement with that denial, and 
the veteran is entitled to a SOC addressing this issue.  
Manlincon v. West, 12 Vet. App. 238 (1999).

The veteran requested a hearing before the Board at the local 
RO regarding the issues submitted after the May 2002 
videoconference hearing.  The requested hearing before the 
Board was conducted by videoconference in August 2005, with 
one of the undersigned Veterans Law Judges sitting in 
Washington, D.C., and the veteran testifying from Lincoln, 
Nebraska.  The veteran provided additional documentary 
evidence at his hearing, and provided a waiver of RO review 
of those documents during his videoconference hearing.  

After reviewing the contentions and evidence of record, the 
Board finds that the issues on appeal are more accurately 
stated as reflected on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has asserted that he was exposed to herbicides 
and pesticides in service while stationed in Thailand at Ubon 
Airfield.  He contends that exposure to such chemicals 
resulted in chronic lung, skin, and heart disorders and 
caused diabetes mellitus, type II, and prostate cancer.  
Service personnel records show that the veteran was 
transferred to Thailand in May 1967 and returned to the 
continental United States from Thailand in June 1968.

The AMC should attempt to verify, through official channels, 
the likelihood of the veteran's exposure to herbicides in 
service in Thailand.  The veteran contends that there was 
spraying of the foliage with defoliants.  Direct service 
connection is for consideration for claims based on alleged 
exposure to herbicide agents in locations other than Vietnam.  
See 38 C.F.R. § 3.303(d); VA Adjudication Procedure Manual 
M21-1, Part VI.  However, since no presumption of service 
connection is available for any disorder based on exposure to 
Agent Orange for a veteran who served outside Vietnam, such 
exposure must be established on a factual basis.  Id.  

There is official confirmation that there was use of 
defoliants at several locations in Thailand in 1964 and 1965, 
but there is no official confirmation that there was use of 
defoliants at Ubon Airport in 1967 and 1968 while the veteran 
was stationed there.  However, the official documents which 
acknowledge use of defoliants in Thailand in 1964 and 1965 
note that the defoliant use accounted for in those documents 
addresses approximately 70 to 85 percent of the defoliant use 
outside of Vietnam and Korea.  Thus, it is clear that some 
defoliant use is unaccounted for.  

In this regard, the veteran testified that there was spraying 
for mosquitoes at Ubon on a regular basis.  The AMC should 
attempt to verify, through official channels, what pesticides 
were used, including for mosquito eradication, at that base 
during the relevant time period. 

The veteran also testified that aircraft at Ubon Airfield in 
Thailand delivered Agent Orange to other areas being sprayed, 
and returned with enough Agent Orange remaining to defoliate 
there, and to expose personnel to defoliant.  The veteran has 
provided a copy of an official document which reflects that 
aircraft involved in defoliant spraying were stationed in 
Thailand, although the location and dates those aircraft were 
stationed in Thailand is not clear, because the document is 
partially illegible.  Further factual development as to the 
events noted in this document are required.  

If actual in-service exposure to herbicides, to include Agent 
Orange, is established, and after the types of pesticides 
used to spray for mosquitoes are established, the AMC/RO 
should take any other appropriate action to adjudicate the 
claims, to include obtaining a medical opinion as to a 
medical nexus, if any, between in-service Agent Orange or in-
service exposure to pesticides and the veteran's lung, skin, 
heart, or prostate disorders and the veteran's diabetes 
mellitus.  

The veteran is hereby advised that, if an examination is 
scheduled, a failure to report to the scheduled examination, 
without good cause, may well result in a denial of the 
claims.  See 38 C.F.R. § 3.655 (2005).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to any 
scheduled examination, the AMC/RO must obtain and associate 
with the claims file a copy(ies) of any notice(s) of the date 
and time of the examination sent to the veteran by the 
pertinent VA medical facility.

As to the claim for service connection for diabetes mellitus, 
type II, as due to exposure to pesticides, the veteran is 
entitled to an SOC which addresses that issue, if that has 
not already been done.  Manlincon, 12 Vet. App. at 240-41; 
VAOPGCPREC 16-92.  The issue should be returned to the Board 
after issuance of the SOC only if the veteran files a timely 
substantive appeal, the veteran should be informed that the 
submission of a substantive appeal as to this issue has not 
been accomplished, and the veteran should be specifically 
advised as to the length of time he has to submit a timely 
substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997).  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  Undertake all appropriate action to 
attempt to verify, through official 
channels, whether there is any record of 
use of herbicides and/or pesticides in 
Thailand at the Ubon Airport during the 
period from May 1967 to June 1968, 
including providing the veteran's 
information, and the pictures at Ubon 
Airfield in the packet supplied by the 
veteran at his hearing, to the U.S. Armed 
Services Center for Unit Records Research 
(CURR).  The veteran's service personnel 
records should be provided with the 
requests for information.  The AMC/RO 
should also ask whether there is any 
known dumping of a chemical, other than a 
pesticide or herbicide, known or 
suspected to be toxic at the Ubon 
Airport, during or prior to the relevant 
period. 

2.  After any official response(s) 
regarding use of pesticides at Ubon 
Airfield has(ve) been obtained, issue a 
SOC as to the claim of entitlement to 
service connection for diabetes mellitus, 
type II, as due to exposure to 
pesticides.  If the decision issued in 
the SOC remains adverse to the veteran, 
the veteran should be informed that he 
must file a timely and adequate 
substantive appeal if he wishes to appeal 
the claim to the Board.  See 38 C.F.R. §§ 
20.200, 20.202, and 20.302(b).  The 
veteran must be informed of the time 
period allowed for perfecting a timely 
appeal, including specific information as 
to the exact date by which the appeal 
must be received by VA.  

3.  The AMC/RO should send to the veteran 
and his representative a letter 
requesting that the veteran provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The AMC/RO should 
also invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit. 

4.  If the veteran responds, the AMC/RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2005).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the 
AMC/RO should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

5.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
AMC/RO should review such evidence.  If 
the evidence establishes possible 
exposure to pesticides or to Agent Orange 
during assignment in Thailand, the AMC/RO 
should arrange for the veteran to undergo 
VA examination to obtain a medical nexus 
opinion.  

If the evidence does not establish likely 
exposure to pesticides or to Agent Orange 
during assignment in Thailand, the AMC/RO 
should skip the development requested in 
paragraphs 6 and 7, below, and proceed 
with paragraph 9.

6.  If examination of the veteran is 
warranted, the entire claims file must be 
made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.

With respect to each currently diagnosed 
lung, skin, and cardiac disorder, 
prostate cancer, and diabetes mellitus, 
type II, the examiner should specifically 
render an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that such 
disorder is the result of injury or 
disease incurred in or aggravated by the 
veteran's service, to include actual in-
service exposure to a pesticide or to 
Agent Orange, or to pesticide or Agent 
Orange use at the Ubon Airport in 1964 
and 1965 prior to the veteran's arrival 
there in 1967.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

7.  If the veteran fails to report to any 
scheduled examination, the AMC/RO must 
obtain and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

8.  To help avoid future remand, the 
AMC/RO must ensure that all requested 
actions have been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

9.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
AMC/RO should adjudicate the claims for 
service connection for a chronic lung, 
skin, or cardiac disorder, prostate 
cancer, and diabetes mellitus, type II, 
claimed as due to Agent Orange exposure, 
or to exposure to pesticides, in light of 
all pertinent evidence and legal 
authority.

10.  If any benefit sought on appeal 
remains denied, the AMC/RO must furnish 
the veteran and his representative an 
appropriate SSOC that includes citation 
to the current version of 38 C.F.R. § 
3.159 (2005) and all additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



			
          WARREN W. RICE, JR.                                  
STEVEN L. COHN
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

